Citation Nr: 0210914	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from January 1963 to March 
1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran had bronchopneumonia during active service.

2.  He currently has chronic obstructive pulmonary disease.

3.  There is competent medical evidence linking current 
pulmonary disease with the veteran's active service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was incurred in 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The veteran's service medical records disclose that, in a 
report of medical history for enlistment in January 1963, the 
veteran denied having or having had shortness of breath, 
asthma, or a chronic cough.  At an examination for enlistment 
in January 1963, his lungs and chest were evaluated as 
normal.  In February 1963, during his brief period of active 
service, the veteran was seen and treated for 
bronchopneumonia.  At an examination for discharge in March 
1963, no defects or diagnoses were reported.

At a personal hearing in May 1997, the veteran testified 
that, soon after his separation from service, he was treated 
by Dr. A. G. for a recurrence of bronchopneumonia and that, 
periodically thereafter, he had recurrence of similar 
symptoms.

VA pulmonary function tests in April 1996 showed moderate 
restrictive pulmonary impairment.  At a VA examination in 
April 1996, the pertinent diagnosis was chronic obstructive 
pulmonary disease (COPD), moderately severe to severe.

In April 1997, A. G., MD, reported that the veteran had had 
bronchopneumonia in the Navy in February 1963 and that he 
treated the veteran for the same thing in June 1963 and June 
1965.  Dr. A. G. stated an opinion that, if the veteran 
currently had COPD, there was a likely relationship between 
the current disease and the episodes in 1963 and 1965.

At a VA outpatient clinic in April 1999, the veteran was 
noted to have COPD with increasing shortness of breath.

Upon consideration of the evidence of record, the Board finds 
that pulmonary disease during active service was 
demonstrated, the veteran has a current pulmonary disorder, 
and there is competent medical evidence, in the form of Dr. 
A. G.'s opinion, linking his current disability with 
manifestations in service.  The Board concludes that the 
preponderance of the evidence is in favor of the claim for 
service connection for COPD, and entitlement to that benefit 
is established.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

ORDER

Service connection for COPD is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

